Citation Nr: 0000165	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  97-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March to June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's application to 
reopen his claim for service connection for a nervous 
condition (psychiatric disability).  The veteran timely 
appealed that determination to the Board.

In his November 1996 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board at the local VA office.  
Thereafter, in a February 1997 statement, the veteran also 
requested to be afforded a hearing before RO personnel; that 
hearing was held in May 1997.  In August 1998, the RO 
notified the veteran that a hearing before a traveling Member 
of the Board was scheduled to take place the following month; 
however, the claims folder reflects that the veteran failed 
to report for the hearing.  In any event, in a signed 
statement, dated in January 1999, the veteran specifically 
withdrew his request for a Board hearing; he subsequently 
reiterated this intention in a signed August 1999 statement.  
Accordingly, the veteran's request for a Board hearing has 
been withdrawn.  See 38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  In a June 1989 rating decision, the RO denied the 
veteran's request to reopen the claim of service connection 
for a psychiatric disability; this decision became final.

2.  Evidence added to the record since the June 1989 rating 
decision that denied the veteran's claim for service 
connection for a psychiatric disorder is not cumulative or 
redundant, is relevant and probative, and, when viewed in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.

3.  The veteran's claim for service connection for a 
psychiatric disability is plausible.


CONCLUSIONS OF LAW

1.  The RO's June 1989 decision which denied service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 
(1999).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a psychiatric 
disability has been submitted.  38 U.S.C.A. § 5108, (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disability.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1977 rating decision, the RO denied service 
connection for a nervous condition on the grounds that the 
available records did not show that the veteran received 
treatment for that disorder during service, and because a 
psychosis was not shown to have been compensably disabling 
within one year of his discharge.  The Board observes that 
the veteran's service medical records were destroyed by a 
fire at the NPRC in 1973, and that no service records were 
available at that time for the RO's consideration.

Thereafter, subsequent to its receipt of SGO abstracts and 
photographic copies of daily sick reports relating to the 
veteran's unit, the RO appropriately reconsidered the 
veteran's claim for service connection on a de novo basis.  
See 38 C.F.R. § 3.156(c).  In its June 1989 determination, 
however, the RO again denied service connection for a nervous 
condition on the alternate grounds that the in-service 
diagnosis of an inadequate personality indicated that the 
disability was a constitutional or developmental abnormality 
for which service connection was not available and because 
the veteran had not been diagnosed as having a psychosis 
within two years of his discharge from active duty.  The 
veteran did not appeal this determination.

The evidence of record at the time of the June 1989 decision 
included SGO medical abstracts and copies of daily sick 
reports relating to the veteran's unit; VA medical records, 
dated from June to September 1975; a June 1988 VA field 
examination report; and statements of the veteran.  The SGO 
abstracts and copies of daily sick reports relating to the 
veteran's unit show that the veteran was seen for complaints 
of psychiatric problems during service and that he had been 
diagnosed as having an inadequate personality.  In addition, 
the SGO abstracts reflect that it was determined that the 
disability had existed prior to the veteran's period of 
active duty; no assessment regarding whether the disability 
was aggravated by service was made.

The VA medical records show that the veteran was hospitalized 
by VA to treat his psychiatric problems on three occasions 
from June to September 1975, and that he was diagnosed as 
having schizophrenia, schizoaffective disorder, depression 
and a borderline personality disorder.  However, no opinion 
with respect to the relationship, if any, between any of 
these psychiatric disabilities and the veteran's period of 
active duty was offered.  

Further, the June 1988 VA field examination report concerns 
the veteran's competency to handle VA funds (the RO granted 
entitlement to nonservice-connected pension benefits in a 
September 1975 rating action, effective April 2, 1975).  The 
report includes a social and industrial assessment.  However, 
no psychiatric diagnosis was made, and no discussion with 
respect to the relationship, if any, between the veteran 
psychiatric problems and his period of military service was 
offered.  

Finally, in several statements, the veteran reported that he 
did not have any psychiatric problems prior to service; that 
during service he was treated for psychiatric problems, 
including one hospitalization that extended for approximately 
three to four weeks; and that since his period of active 
duty, he has had chronic psychiatric problems.  In support of 
his claim, he referred to his prior VA hospitalizations, and 
indicated that, as a result, he had not been able to work.  
As such, he asserted that service connection for a 
psychiatric disability was warranted.

Because the veteran did not submit a Notice of Disagreement 
to the June 1989 rating decision, it became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302.  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As defined 
by regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).

In addition, in response to the Federal Circuit's decision in 
Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
and in Winters v West, 12 Vet. App. 203 (1999) (en banc), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (Court) provided 
further guidance for the adjudication of previously denied 
claims to which finality had attached.  In Elkins and 
Winters, the Court set forth a three-part test.  Under the 
new Elkins test, the Secretary must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under 38 C.F.R. § 5107(b) has been 
fulfilled.  Elkins, 12 Vet. App. at 218-19; Winters, 12 Vet. 
App. at 206.

Evidence associated with the claims file since the June 1989 
RO determination includes a June 1990 VA field examination 
report; VA psychiatric examination reports, dated in 
September 1990 and June 1995; a June 1995 VA general medical 
examination report; four lay statements, dated from May to 
June 1994, which were received at the RO in April 1995; 
numerous statements of the veteran; a private treatment 
record, dated in January 1977; VA outpatient treatment 
records, dated from July 1986 to May 1995; an October 1975 VA 
hospitalization report; the transcript of the veteran's 
testimony at a hearing held before a hearing officer at the 
RO in May 1997; two November 1997 statements submitted by Dr. 
Francis W. Iacobellis; a May 1998 report that was prepared by 
a VA psychiatrist; and arguments offered by the veteran's 
accredited representative.

The June 1990 field examination report reflects that the 
examiner reported that the veteran's personal needs were 
being met.  The report also contains assessments of his 
mental condition and capacity to handle funds.  Again, no 
psychiatric diagnosis was included, and no opinion with 
respect to the relationship, if any, between the veteran 
psychiatric problems and his period of service was offered.  
The report does indicate, however, that the veteran was 
receiving regular treatment for his psychiatric problems at 
the Bronx, New York, VA Medical Center.

The September 1990 VA psychiatric examination report 
indicates that the veteran provided a history of having a 
nervous breakdown in 1951 during service.  The physician 
reported findings that were based on the mental status 
examination that he administered.  The diagnosis was history 
of schizoaffective disorder; again, no opinion with respect 
to the veteran's psychiatric disability was offered.

The June 1995 VA psychiatric examination report reflects that 
the veteran reiterated an in-service psychiatric history 
consistent with that noted above.  No diagnostic tests were 
administered, and the examiner, after reviewing the contents 
of a March 1995 outpatient treatment entry, diagnosed the 
veteran as having a chronic major depressive disorder and 
panic attacks; he indicated that diagnoses of bipolar 
disorder and social phobia were to be ruled out.  The 
physician did not include an opinion with respect to the 
etiology of the veteran's psychiatric disabilities.  In 
addition, the June 1995 VA general medical examination report 
indicates, in pertinent part, only that the examiner 
diagnosed the veteran as having a history of schizophrenia 
and nervousness.

In each of the four lay statements that were received at the 
RO in April 1995, the affirmants essentially reported that 
the veteran had exhibited no psychiatric problems prior to 
his period of military service, and that he had a psychiatric 
disability since that time.  The affirmants also described 
some of the veteran's psychiatric symptomatology.

Also of record are numerous statements, in which the veteran 
reiterated his contention that service connection was 
warranted for his psychiatric disability.  He maintained that 
he did not suffer from psychiatric problems prior to service, 
that he was treated for the disability during his period of 
active duty, and that he had had psychiatric problems since 
that time.  In addition, he reported that he has been 
receiving regular treatment at the Bronx, New York, VA 
Medical Center, for his psychiatric problems for many years.  
Further, he indicated that, shortly subsequent to service, he 
received treatment for psychiatric problems from Dr. William 
Iacobellis; however, he testified that Dr. Iacobellis was in 
his late 80s, retired, and not in good health, and that, to 
date, he had been unsuccessful in obtaining the records of 
his treatment by that physician.

The veteran also reported that he had been awarded disability 
benefits from the Social Security Administration (SSA) due to 
his psychiatric disability.  In this regard, the January 1977 
private medical record prepared by Dr. Jim Cavanagh of North 
Shore Community Hospital in Port Washington, New York, which 
was addressed to the SSA and apparently considered by that 
agency in conjunction with the veteran's application for 
disability benefits from the SSA, reflects that the 
psychiatrist diagnosed the veteran as suffering from chronic 
schizophrenia.  In addition, Dr. Cavanagh noted the veteran's 
history of having had psychiatric problems during service in 
1951, which the veteran had indicated precipitated his 
discharge and observed that the veteran had been receiving 
treatment at that facility since June 1976.  Although the 
examiner opined that the veteran was unemployable, he did not 
discuss the etiology of the veteran's psychiatric disability.

The transcript of the veteran's May 1997 RO hearing reflects 
that he testified that he suffered verbal abuse from his 
superior officers during service.  In addition, he reported 
that, during his period of active duty, he had recurrent 
hallucinations and nightmares.  The veteran stated that he 
received treatment for these problems while in service, to 
include being prescribed psychiatric medications.  The 
veteran asserted that his "irrational thinking" was 
"brought on by the military."  During the hearing, the 
veteran also stated that, shortly subsequent to service, he 
received treatment for psychiatric problems from Dr. William 
Iacobellis, and that he currently received regular treatment 
for this disability at the Bronx, New York, VA Medical 
Center.

The October 1975 hospitalization report references the 
findings made at the earlier 1975 VA hospitalizations.  In 
addition, an examiner diagnosed the veteran as "suffering 
from reactive depression of psychotic proportions."  No 
opinion with regard to the etiology of the disability was 
included in the report.  

The VA outpatient treatment records that have been associated 
with the claims folder, dated from July 1986 to May 1995, 
show that the veteran consistently reported a history of 
having psychiatric problems that had their onset during 
service.  In addition, the records reflect that the veteran 
complained of suffering from numerous psychiatric symptoms 
including anxiety, depression, hallucinations and delusions, 
and indicate that he was diagnosed as having chronic major 
depressive disorder, panic attacks, depression, a dependent 
personality, an adjustment disorder with anxious mood; 
bipolar disorder and social phobia were to be ruled out.  
There was no opinion with respect to the relationship, if 
any, between the veteran's psychiatric symptomatology and his 
period of military service.

Further, in two November 1997 statements, Dr. Francis 
Iacobellis reported that he was the son of Dr. William 
Iacobellis.  In addition, he stated that he had discussed the 
veteran's case with his father, who he indicated was retired, 
and that the elder Dr. Iacobellis remembered his treatment of 
the veteran and agreed to have him submit a letter relating 
to that treatment.  Dr. Francis Iacobellis stated "After 
discussing [the veteran's] condition with [the elder] Dr. 
Iacobellis, [he was] able to confirm that he is a disabled 
veteran who was treated for a nervous condition that resulted 
from his military experience."

In addition, at the outset of his May 1998 report, the VA 
physician indicated that the veteran was receiving regular VA 
treatment for his psychiatric problems.  In addition, the 
physician reported that the veteran suffered from a "chronic 
psychiatric condition" that was characterized by a life-long 
pattern of affective lability, impulsivity, aggression and 
multiple somatic complaints, which he opined had not 
significantly affected his cognition and judgment.  The 
physician did not offer an opinion with respect to the 
etiology of the veteran's chronic psychiatric disability.

Finally, in written argument, the veteran's representative 
argued that the veteran's claim should be reopened in light 
of the Federal Circuit's decision in Hodge v. West.  In doing 
so, his representative highlighted the November 1997 
statement submitted by Dr. Francis Iacobellis.  Further, with 
regard to the merits of the veteran's claim, his 
representative challenged the RO's prior determination that 
the veteran psychiatric disability had existed prior to 
service, i.e., he maintained that the presumption of 
soundness with respect to this disability had not been 
rebutted.  In support, he argued that there was no objective 
evidence that substantiated that finding.  His representative 
also asserted that the claim be reopened and remanded to 
obtain a medical opinion with respect to the etiology of the 
veteran's psychiatric disability.

The November 1997 statement prepared by Dr. Francis 
Iacobellis is particularly significant because it indicates 
that the veteran's current psychiatric disability might be 
related to his period of military service.  As such, this 
evidence bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Having determined that new and material evidence has been 
added to the record, the veteran's claim for service 
connection for a psychiatric disability is reopened.


Service connection

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins; Winters.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The evidence discussed above shows that the veteran has been 
diagnosed on numerous occasions as suffering from various 
psychiatric disabilities for which service connection may be 
available, e.g., schizophrenia, schizoaffective disorder, and 
a major depressive disorder.  In addition, the SGO abstracts 
and copies of the daily sick reports show that he received 
treatment for psychiatric problems during his period of 
service.  Finally, in his November 1997 statement, Dr. 
Francis Iacobellis reported that his father, who treated the 
veteran shortly subsequent to service, indicated that the 
veteran's psychiatric disability was related to his period of 
service.  The underlying facts contained in that statement 
are presumed truthful for purpose of determining whether the 
claim is well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  This is especially so because the elder Dr. 
Iacobellis's opinion with respect to the etiology of the 
veteran's psychiatric disability was reported by another 
physician, and thus was not a lay person's account of what a 
physician reportedly said, filtered through a lay person's 
sensibilities.  See Franzen v. Brown, 9 Vet. App. 235, 238 
(1996); Robinette, 8 Vet. App. at 77.  Moreover, the opinion 
offered by the elder Dr. Iacobellis provides the requisite 
medical nexus to establish the threshold level of 
plausibility and thus render the claim well grounded.  See 
Epps; Savage.  Accordingly, the Board finds that the veteran 
has submitted a well-grounded claim of entitlement to service 
connection for a psychiatric disability; to this extent, the 
claim is granted.


ORDER

To the extent only that new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disability and that the veteran has presented a 
well-grounded claim, the appeal is granted. 


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for a psychiatric 
disability, the RO must now consider the claim on the merits.  
Prior to adjudication of the claim on the merits, however, 
additional development is warranted.  Under the circumstances 
of this case, the VA's duty to assist requires that he be 
afforded a VA examination with respect to this disability, 
which takes should take into account the records of the 
veteran's prior medical history, and includes an opinion as 
to the etiology of his psychiatric disability before a 
decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  

Prior to having the veteran undergo a VA psychiatric 
examination, however, the RO should obtain and associate with 
the claims folder all pertinent outstanding medical records.  
In this regard, the Board observes that, during his May 1997 
hearing and in numerous statements, the veteran has 
consistently reported that he has been receiving regular 
treatment for his psychiatric disability at the Bronx, New 
York, VA Medical Center.  In addition, in his May 1998 
report, the VA physician indicated that the veteran continued 
to been seen by VA for his psychiatric disability.  However, 
VA treatment records, dated subsequent to May 1995, have not 
been associated with the claims folder.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain these treatment records 
because they might contain medical findings and other 
conclusions that might be determinative in the disposition of 
this claim.

Further, as discussed above, the record indicates that the 
veteran was awarded disability benefits from the SSA in the 
1970s due to his psychiatric disability.  However, the 
decision awarding these benefits as well as the records upon 
which that decision, was based, is not of record.  Because 
the veteran's claim is well grounded, the duty to assist 
requires that these records be obtained and associated with 
the claims folder.  See Cohen v. Brown, 10 Vet. App. 128, 151 
(1997); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
addition, if possible, the RO should attempt to obtain any 
available treatment records from Dr. William Iacobellis.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  


In view of the foregoing, the claim is REMANDED to the RO for 
the following development:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment of 
the veteran's psychiatric disabilities.  
This should specifically include any 
outstanding records of VA medical care, 
dated since May 1995, from the Bronx, New 
York, VA Medical Center, and if possible, 
any records of the veteran's treatment by 
Dr. William Iacobellis as well medical 
treatment records from any other facility 
or source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  
In addition, if records of the veteran's 
treatment by Dr. William Iacobellis are 
not available, the RO should request a 
statement from him.  His address should 
be requested from his son.  Dr. William 
Iacobellis should be asked to provide the 
dates of his treatment of the veteran, 
his diagnosis and the basis for his 
conclusion concerning the relationship of 
the veteran's psychiatric disability to 
military service.  If the physician is 
unable to give a statement due to 
illness, inquiry should be made of his 
son as to whether the reason is a 
physical or organic mental disorder, or 
both.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive VA 
examination by a psychiatrist to 
determine the correct diagnosis and 
etiology of any current psychiatric 
disability found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran review 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
and diagnoses should be reported in 
detail.  In the report, the examiner 
should specifically comment on the 
November 1997 statement submitted by Dr. 
Francis Iacobellis, as well as the 
notations contained in the SGO abstracts 
and copies of the available daily sick 
reports for the veteran's unit.  
Subsequent to the examiner's review of 
the medical evidence in the claims 
folder, he or she should provide an 
opinion as to the correct diagnosis(es) 
of any current psychiatric disability and 
whether it is at least as likely as not 
that any psychiatric disability diagnosed 
is related to the veteran's military 
service.  If the examiner is unable to 
provide the requested opinion, he or she 
should clearly so state.  Otherwise, the 
examiner must set forth all relevant 
findings, along with the rationale 
underlying any conclusions drawn or 
opinions expressed in a typewritten 
report.

4.  Upon receipt, the RO should review 
the examination report to ensure that it 
is adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate, the RO 
should adjudicate the reopened claim on a 
de novo basis.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the last supplemental 
statement of the case.  The veteran and 
his representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purposes of this remand 
are to develop the record and to afford the veteran due 
process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted 
in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







